FILED
                                                             United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                  Tenth Circuit

                            FOR THE TENTH CIRCUIT                  August 30, 2016
                        _________________________________
                                                                 Elisabeth A. Shumaker
                                                                     Clerk of Court
PAUL JERRY GONZALES,

     Plaintiff - Appellant,

v.                                                    No. 16-1226
                                             (D.C. No. 1:16-CV-00184-LTB)
STATE OF COLORADO; GOVERNOR                             (D. Colo.)
JOHN HICKENLOOPER; COLORADO
STATE ATTORNEY GENERAL
CYNTHIA H. COFFMAN; COLORADO
SECRETARY OF STATE WAYNE W.
WILLIAMS; AMERICAN BAR
ASSOCIATION (all licensed bar attorneys
and assistants); COLORADO BAR
ASSOCIATION (all licensed bar attorneys
and assistants); MESA COUNTY COURT
( all of the judges and their assistants);
MESA COUNTY; MESA COUNTY
SHERIFF MATT LEWIS; MESA
COUNTY JAIL (all deputies in the
sheriff's department); UNITED STATES
OF AMERICA; PRESIDENT OF THE
UNITED STATES OF AMERICA;
SECRETARY OF THE TREASURY;
FEDERAL RESERVE; UNITED STATES
SECRETARY OF THE STATE; UNITED
STATES ATTORNEY GENERAL;
UNITED STATES DEPARTMENT OF
TRANSPORTATION; INTERNAL
REVENUE SERVICE; IRS-CID;
FEDERAL BUREAU OF
INVESTIGATION; BENCHMARK REAL
ESTATE; MCCARTHY & HOLLTHUS
LLP; NATIONWIDE LEGAL LLC; JP
MORGAN CHASE BANK, NATIONAL
ASSOCIATION,

     Defendants - Appellees.
                       _________________________________

                           ORDER AND JUDGMENT*
                       _________________________________

Before HARTZ, MURPHY, and PHILLIPS, Circuit Judges.
                  _________________________________

      Paul Gonzalez initiated this action by filing an Affidavit of Obligation of

Commercial Lien. On February 23, 2016, Gonzalez filed a Complaint. On January

26, 2016, Magistrate Judge Gordon Gallagher ordered Gonzalez to file an amended

complaint clarifying his claims. On March 11, 2016, Gonzalez filed his Amended

Complaint. On April 4, 2016, before the defendants were served, District Judge

Lewis Babcock dismissed the action for failure to comply with the pleading

requirements of Fed. R. Civ. P. 8. Judge Babcock certified that any appeal from his

order would not be taken in good faith and denied in forma pauperis status for any

appeal. See 28 U.S.C. § 1915(a)(3).

      Because Gonzalez is pro se, we construe his pro se pleadings liberally, but we

do not serve as his advocate. James v. Wadas, 724 F.3d 1312, 1315 (10th Cir. 2013).

Even reviewing Gonzalez’s filings liberally, we see no valid appellate issue. For

instance, in response to the pro se briefing-format’s questions, “Do you think the

district court applied the wrong law? If so, what law do you want applied?” Gonzalez

      *
        After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
submitted without oral argument. This order and judgment is not binding precedent,
except under the doctrines of law of the case, res judicata, and collateral estoppel. It
may be cited, however, for its persuasive value consistent with Fed. R. App. P. 32.1
and 10th Cir. R. 32.1.
                                           2
writes only that “[t]he District Court has forgotten tha[t] he is the one who chose to

protect the People and he is the one who should know the laws and I shall not be

treated like a pig.” Opening Br. at 4. Thus, we see no basis for reversing the district

court.

         Gonzalez also filed a motion to proceed in forma pauperis. To be granted in

forma pauperis status, Gonzalez must show “a financial inability to pay the required

[filing] fees and the existence of a reasoned, nonfrivolous argument on the law and

facts in support of the issues raised on appeal.” Watkins v. Leyba, 543 F.3d 624, 627

(10th Cir. 2008) (alteration in original) (quoting McIntosh v. U.S. Parole Comm’n,

115 F.3d 809, 812 (10th Cir. 1997)). We find no reasoned, nonfrivolous argument

here and so we deny Gonzalez’s motion to proceed in forma pauperis.

         We affirm the district court and deny Gonzalez’s motion to proceed in forma

pauperis.


                                           Entered for the Court


                                           Gregory A. Phillips
                                           Circuit Judge




                                          3